DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the printable film" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that adhesive is applied to the ink layer or the wear layer. 
Claim 12 further describes the printable film, which also lacks antecedent basis based on claim 1.
The remaining claims are rejected since they depend directly or indirectly from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 6, 8, 9 and 12 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRZYBYLINSKI et al (US 2006/0147693).
Claims 1, 12 and 15: PRZYBYLINSKI discloses (see entire document)  a method of forming a laminated composite article comprising a core [reading on the claimed core] and one or more layers (abstract, [0002], [0007], [0013]).
PRZYBYLINSKI discloses a decorative layer and a protective layer forming the laminate ([0035]) [reading on the claimed ink and wear layer]. The decorative layer carries a desired pigmented decorative image ([0037]) [again reading on the claimed ink layer]. The protective layer is a top coat for physical property enhancement ([0045], [0050], [0051]) [again reading on the claimed wear layer].
 The layer contains materials to deflect or reflect away UV radiation, and UV resistant pigment ([0016]) [reading on the claimed UV absorber and providing ink stability to the ink layer].
An adhesive layer is applied between the core and the laminate layer ([0043], [0049]) [reading on the claimed adhesive of claim 1 and tie layer of claims 11 and 15].
Claims 2 – 4: PRZYBYLINSKI discloses that the core component comprises wood polymer comprising natural fibers and polymers such as  polyethylene or polypropylene, which are coextruded ([0023], [0025], [0026]) [reading on the claimed cellulosic materials, polymeric resin and polyethylene and the claimed coextrusion].
Claim 5: The wear layer comprising the UV absorbers comprises acrylic ([0045], [0050], [0051]) [as claimed].
Claims 6, 8, 9 and 13: The layer comprises additional coating layers, such as acrylic layers, plus a polyurethane layer that is cured ([0051], [0053]) [reading on the claimed hard coat layer and polyurethane layer and sublayer].
Claims 14 and 16: PRZYBYLINSKI discloses corona treatment  and thermal application ([0042], [0043], [0048]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over PRZYBYLINSKI et al (US 2006/0147693).
PRZYBYLINSKI’s disclosure is discussed above and is incorporated herein by reference.
Claim 1 – 16: PRZYBYLINSKI discloses the several layers presently claimed. In addition to the rejection above, even if arguendo, not all layers were explicitly taught by  PRZYBYLINSKI, a prima facia case of obviousness would apply since PRZYBYLINSKI discloses that one or more layers are can added to the process of making the laminated composite, wherein the layers include at least core layer, wear layer, ink layer,  adhesive layers, and additional layers over said layers, and which  materials for said layers include acrylic, polyurethane, adhesive, wood polymer, as claimed. In  light of PRZYBYLINSKI’s disclosure, one of ordinary skill in the art would have  easily added additional layers through routine experimentation to arrive at the desired composite article for its intended use.
Claim 7 and 9 - 11: PRZYBYLINSKI discloses to add fillers to the core component ([0033]) and discloses to add product performance enhancing materials to the layers, such as heat reflective pigments, mold inhibitors, surface hardening materials and others ([0037]), but does not explicitly teach that they are fillers. However, in light of such disclosure, it would have been obvious to one of ordinary skill in the art to have added any type of filler to the layers to achieve the desired outcome.

Claims 1 and 4 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EGASHIRA (US 2015/0321452).
EGASHIRA discloses (see entire document) a process of making a decorative laminate sheet, wherein the laminate is applied to the surface of a polymeric substrate ([0010], [0044]) [wherein the substrate reads on the claimed core component], the laminate comprising:
 an acrylic surface layer (#11) ([0021], [0022], figures 1-2) [reading on the claimed wear layer]; 
a design layer (#12) comprising colors and patterns, including inorganic pigment, titanium oxide, carbon black, etc. ([0028]) [reading on the claimed ink layer]; 
a bulk layer as a support to the design layer, comprising acrylic, PVC, polyurethane, etc. ([0037]) [reading on the claimed acrylic or polyurethane print substrate underlying the ink layer]; 
a joining layer (#14) which is added between any layer, the joining layer comprising polyurethanes, heat-cured polyurethane adhesive, acrylics, polypropylene, etc. ([0038]) [reading on the claimed adhesive, tie layer, coating layer]; and
an adhesive layer (#13) ([0030]) [reading on the claimed adhesive layer]. 
The surface layer comprises a UV absorber ([0027]) [as claimed]. 
Over the surface layer there is a hard coating material ([0027]) [reading on the claimed additional coating layer over the wear layer]. Said coating layer can comprise inorganic pigments, organic pigments, etc. as described for the design layer (such as titanium oxide, carbon black, etc.) ([0039]) [reading on the claimed inorganic and organic fillers on the additional coating layer].
The laminate is applied to the surface of a polymeric substrate ([0010], [0044]) [reading on the claimed core component being a polymer]. EGASHIRA further discloses that the substrate/core can be a variety of materials and blends and can have a variety of surfaces and shapes and discloses polypropylene-based polymeric substrates as the core component ([0044]), including wood-like patterns ([0028]).
EGASHIRA discloses corona treatment and heat lamination (examples 1 and 2) [as claimed]. 

Claims 1 and 4 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over EGASHIRA (US 2015/0321452).
EGASHIRA’s disclosure is discussed above and is incorporated herein by reference.
Claim 1 – 16: EGASHIRA discloses the several layers presently claimed. In addition to the rejection above, even if arguendo,  not all layers were explicitly taught by  EGASHIRA, a prima facia case of obviousness would apply since EGASHIRA discloses that the number, type and position of the layers of the laminated sheet are not limited ([0021]), wherein the layers include at least core layer, wear layer, ink layer,  adhesive layers, and additional layers over said layers, and which  materials for said layers include acrylic, polyurethane, adhesive, polymers, as claimed. In  light of EGASHIRA’s disclosure, one of ordinary skill in the art would have  easily added additional layers through routine experimentation to arrive at the desired composite article for its intended use.

Claims 7 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over PRZYBYLINSKI et al (US 2006/0147693) in view of EGASHIRA (US 2015/0321452) in view of 
PRZYBYLINSKI’s  and EGASHIRA’s disclosures are discussed above and are incorporated herein by reference.
PRZYBYLINSKI discloses to add fillers to the core component ([0033]) and discloses to add product performance enhancing materials to the layers, such as heat reflective pigments, mold inhibitors, surface hardening materials and others ([0037]), but does not explicitly teach that they are fillers. However, in addition to the rejection above, it would have been obvious to one of ordinary skill in the art to have added fillers to PRZYBYLINSKI’s layer as taught by AGASHIRA to achieve the desired outcome, since AGASHIRA teaches that one can add fillers to the additional layer or to any layer, for the desired look ([0039]), wherein both references are concerned with the same field of endeavor of making an article comprising a core and laminated sheets that adhere to the core comprising acrylics, polyurethane, ink layers, and adhesives.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over EGASHIRA (US 2015/0321452) in view of PRZYBYLINSKI et al (US 2006/0147693).
EGASHIRA’s and PRZYBYLINSKI’s disclosures are discussed above and are incorporated herein by reference.
EGASHIRA discloses that the substrate/core can be a variety of materials and blends and can have a variety of surfaces and shapes and discloses polypropylene-based polymeric substrates as an example of the core component ([0044]), including wood-like patterns ([0028], but fails to teach a wood polymer composite that comprises cellulosic material. However, it would have been obvious to one of ordinary skill in the art to have replaced EGASHIRA’s polypropylene core with PRZYBYLINSKI’s wood-polypropylene or wood-polyethylene core as a matter of design choice depending on the end-use of the product, with reasonable expectation of success, since EGASHIRA discloses that the polymeric substrate/core can be a variety of materials and blends with a variety of surfaces and PRZYBYLINSKI discloses that the choice of polymer and wood depends on the intended application, wherein both references disclose a process to make an article comprising a polypropylene-containing core and laminated sheets that adhere to the core, the laminated sheets comprising acrylics, polyurethane, ink layers, and adhesives.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765